        Case INS/1:19-cv-00481 Document 1 Filed 02/06/19 Page 1 of 10




                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION



IN RE: NATIONAL COLLEGIATE ATHLETIC
ASSOCIATION STUDENT−ATHLETE
CONCUSSION INJURY LITIGATION                                                             MDL No. 2492



                                   (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −18)



On December 18, 2013, the Panel transferred 1 civil action(s) to the United States District Court for
the Northern District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 988 F.Supp.2d 1373 (J.P.M.L. 2013). Since that time, 132 additional action(s)
have been transferred to the Northern District of Illinois. With the consent of that court, all such
actions have been assigned to the Honorable John Z. Lee.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Illinois and assigned to
Judge Lee.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Illinois for the reasons stated in the order of December 18, 2013, and, with the
consent of that court, assigned to the Honorable John Z. Lee.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Illinois. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                        FOR THE PANEL:



                                                        Jeffery N. Lüthi
                                                        Clerk of the Panel
        Case INS/1:19-cv-00481 Document 1 Filed 02/06/19 Page 2 of 10




IN RE: NATIONAL COLLEGIATE ATHLETIC
ASSOCIATION STUDENT−ATHLETE
CONCUSSION INJURY LITIGATION                                            MDL No. 2492



                    SCHEDULE CTO−18 − TAG−ALONG ACTIONS



 DIST        DIV.      C.A.NO.      CASE CAPTION


INDIANA SOUTHERN

                                    MACK v. NATIONAL COLLEGIATE ATHLETIC
  INS          1       19−00249     ASSOCIATION
                                    GREEN v. NATIONAL COLLEGIATE ATHLETIC
  INS          1       19−00252     ASSOCIATION
                                    MCCANN v. NATIONAL COLLEGIATE ATHLETIC
  INS          1       19−00254     ASSOCIATION
                                    ALLEN v. NATIONAL COLLEGIATE ATHLETIC
  INS          1       19−00255     ASSOCIATION
                                    CROW v. NATIONAL COLLEGIATE ATHLETIC
  INS          1       19−00256     ASSOCIATION
                                    CONWAY v. NATIONAL COLLEGIATE ATHLETIC
  INS          1       19−00258     ASSOCIATION
                                    WILLIAMS v. NATIONAL COLLEGIATE
  INS          1       19−00259     ATHLETIC ASSOCIATION
                                    THOMPSON v. NATIONAL COLLEGIATE
  INS          1       19−00261
                                    ATHLETIC ASSOCIATION
                                    HILLIE v. NATIONAL COLLEGIATE ATHLETIC
  INS          1       19−00262     ASSOCIATION
                                    LACY v. NATIONAL COLLEGIATE ATHLETIC
  INS          1       19−00263     ASSOCIATION
                                    THOMAS v. NATIONAL COLLEGIATE ATHLETIC
  INS          1       19−00264     ASSOCIATION
                                    HOUGHTON v. NATIONAL COLLEGIATE
  INS          1       19−00265     ATHLETIC ASSOCIATION
                                    STINYARD v. NATIONAL COLLEGIATE
  INS          1       19−00266     ATHLETIC ASSOCIATION
                                    COOKE v. NATIONAL COLLEGIATE ATHLETIC
  INS          1       19−00268     ASSOCIATION
                                    WILLIS v. NATIONAL COLLEGIATE ATHLETIC
  INS          1       19−00270     ASSOCIATION
                                    KERSHAW v. NATIONAL COLLEGIATE
  INS          1       19−00274     ATHLETIC ASSOCIATION
                                    KUEHNE v. NATIONAL COLLEGIATE ATHLETIC
  INS          1       19−00277     ASSOCIATION
  INS          1       19−00278
      Case INS/1:19-cv-00481 Document 1 Filed 02/06/19 Page 3 of 10

                                  DZIUK v. NATIONAL COLLEGIATE ATHLETIC
                                  ASSOCIATION
                                  NOWELL v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00282     ASSOCIATION
                                  SHAMSID−DEEN v. NATIONAL COLLEGIATE
INS          1       19−00283     ATHLETIC ASSOCIATION
                                  SAMUEL v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00284     ASSOCIATION
                                  KEO v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00286     ASSOCIATION
                                  WALLS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00288     ASSOCIATION
                                  WILSON v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00289     ASSOCIATION
                                  BARTOS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00290     ASSOCIATION
                                  KAAEKUAHIWI v. NATIONAL COLLEGIATE
INS          1       19−00292     ATHLETIC ASSOCIATION
                                  THORNTON v. NATIONAL COLLEGIATE
INS          1       19−00293     ATHLETIC ASSOCIATION
                                  GAGE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00295     ASSOCIATION
                                  ELLIS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00296     ASSOCIATION
                                  MCGUIRL v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00297     ASSOCIATION
                                  DUPREE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00298     ASSOCIATION
                                  MOON v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00299     ASSOCIATION
                                  VICKERS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00300     ASSOCIATION
                                  LEWIS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00302     ASSOCIATION
                                  BUTLER v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00304     ASSOCIATION
                                  SEALS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00305     ASSOCIATION
                                  SAWYER v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00306     ASSOCIATION
INS          1       19−00307     FERRARA v. NATIONAL COLLEGIATE ATHLETIC
                                  ASSOCIATION
                                  GEIST v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00308     ASSOCIATION
                                  PORRAS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00309     ASSOCIATION
                                  HELU v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00310     ASSOCIATION
                                  MILETO v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00311     ASSOCIATION
                                  FOLEY v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00313     ASSOCIATION
INS          1       19−00314
      Case INS/1:19-cv-00481 Document 1 Filed 02/06/19 Page 4 of 10

                                  JACKSON v. NATIONAL COLLEGIATE ATHLETIC
                                  ASSOCIATION
                                  WERTZ v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00315     ASSOCIATION et al
                                  HARRIS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00316     ASSOCIATION et al
                                  OLIVER v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00317     ASSOCIATION et al
                                  MARTIN v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00318     ASSOCIATION et al
                                  SCHROEDER v. NATIONAL COLLEGIATE
INS          1       19−00319     ATHLETIC ASSOCIATION et al
                                  BROWN v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00320     ASSOCIATION et al
                                  CUEVAS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00321     ASSOCIATION et al
                                  MEDLEY v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00322     ASSOCIATION et al
                                  RICKENBACH v. NATIONAL COLLEGIATE
INS          1       19−00323     ATHLETIC ASSOCIATION et al
                                  SHOENFELT v. NATIONAL COLLEGIATE
INS          1       19−00324     ATHLETIC ASSOCIATION et al
                                  RASMUSSEN v. NATIONAL COLLEGIATE
INS          1       19−00325     ATHLETIC ASSOCIATION et al
                                  LUMPKIN v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00326     ASSOCIATION et al
                                  SMITH v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00327     ASSOCIATION et al
                                  KING v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00328     ASSOCIATION et al
                                  CAVIGGIA v. NATIONAL COLLEGIATE
INS          1       19−00329     ATHLETIC ASSOCIATION et al
                                  DAVIS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00330     ASSOCIATION et al
                                  PLEDGER v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00331     ASSOCIATION et al
                                  PAGE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00332     ASSOCIATION et al
                                  PFEIFER v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00333     ASSOCIATION et al
                                  HEARN v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00334
                                  ASSOCIATION et al
                                  SIMONS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00335     ASSOCIATION et al
                                  VAN DRUTEN v. NATIONAL COLLEGIATE
INS          1       19−00336     ATHLETIC ASSOCIATION
                                  HAVILL v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00337     ASSOCIATION et al
                                  BOOKER v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00338     ASSOCIATION et al
                                  KIVES v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00339     ASSOCIATION et al
INS          1       19−00340
      Case INS/1:19-cv-00481 Document 1 Filed 02/06/19 Page 5 of 10

                                  THOMPSON v. NATIONAL COLLEGIATE
                                  ATHLETIC ASSOCIATION et al
                                  HOLLOWAY v. NATIONAL COLLEGIATE
INS          1       19−00341     ATHLETIC ASSOCIATION
                                  RUO v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00342     ASSOCIATION et al
                                  HORTON v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00343     ASSOCIATION
                                  HANSON v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00344     ASSOCIATION et al
                                  WHALEN v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00345     ASSOCIATION
                                  MCGRIER v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00347     ASSOCIATION
                                  CHARLES v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00348     ASSOCIATION et al
                                  FLETCHER v. NATIONAL COLLEGIATE
INS          1       19−00349     ATHLETIC ASSOCIATION
                                  JENSEN v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00350     ASSOCIATION
                                  KEITH v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00351     ASSOCIATION
                                  WASIL v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00352     ASSOCIATION et al
                                  MOORE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00353     ASSOCIATION
                                  ALVAREZ v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00354     ASSOCIATION
                                  VAN DOREN v. NATIONAL COLLEGIATE
INS          1       19−00355     ATHLETIC ASSOCIATION et al
                                  LOTT v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00356     ASSOCIATION
                                  HURST v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00357     ASSOCIATION
                                  STATEN v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00358     ASSOCIATION
                                  JOHNSON v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00359     ASSOCIATION
                                  MCKINNEY v. NATIONAL COLLEGIATE
INS          1       19−00360     ATHLETIC ASSOCIATION et al
                                  PERRY v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00361
                                  ASSOCIATION et al
                                  STROUD v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00362     ASSOCIATION et al
                                  KORONKIEWICZ v. NATIONAL COLLEGIATE
INS          1       19−00363     ATHLETIC ASSOCIATION
                                  OWENS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00364     ASSOCIATION et al
                                  STOWE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00365     ASSOCIATION et al
                                  WATSON v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00366     ASSOCIATION
INS          1       19−00367
      Case INS/1:19-cv-00481 Document 1 Filed 02/06/19 Page 6 of 10

                                  ALDERMAN v. NATIONAL COLLEGIATE
                                  ATHLETIC ASSOCIATION et al
                                  DOSS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00368     ASSOCIATION
                                  MOORE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00369     ASSOCIATION
                                  SWANSON v. NATIONAL COLLEGIATE
INS          1       19−00370     ATHLETIC ASSOCIATION
                                  THOMPSON v. NATIONAL COLLEGIATE
INS          1       19−00372     ATHLETIC ASSOCIATION
                                  CRAWFORD v. NATIONAL COLLEGIATE
INS          1       19−00373     ATHLETIC ASSOCIATION et al
                                  WHITEHEAD v. NATIONAL COLLEGIATE
INS          1       19−00374     ATHLETIC ASSOCIATION
                                  BRADWELL v. NATIONAL COLLEGIATE
INS          1       19−00375     ATHLETIC ASSOCIATION
                                  KIDD v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00376     ASSOCIATION et al
                                  MARKHAM v. NATIONAL COLLEGIATE
INS          1       19−00377     ATHLETIC ASSOCIATION
                                  FREEMAN v. NATIONAL COLLEGIATE
INS          1       19−00378     ATHLETIC ASSOCIATION
                                  JARMON v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00379     ASSOCIATION
                                  GARLAND v. NATIONAL COLLEGIATE
INS          1       19−00380     ATHLETIC ASSOCIATION
                                  WILLIAMSON v. NATIONAL COLLEGIATE
INS          1       19−00381     ATHLETIC ASSOCIATION et al
                                  BROWN v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00382     ASSOCIATION et al
                                  TAYLOR v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00383     ASSOCIATION et al
                                  MCGREGOR v. NATIONAL COLLEGIATE
INS          1       19−00385     ATHLETIC ASSOCIATION
                                  BARNA v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00386     ASSOCIATION et al
                                  RYCROFT v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00387     ASSOCIATION
                                  GEORG v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00389     ASSOCIATION et al
                                  THORNE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00390
                                  ASSOCIATION et al
                                  RANDALL v. NATIONAL COLLEGIATE
INS          1       19−00391     ATHLETIC ASSOCIATION et al
                                  GRIZZEL v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00392     ASSOCIATION et al
                                  CLEMENT v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00393     ASSOCIATION et al
                                  RHODES v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00394     ASSOCIATION
                                  PEGROSS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00395     ASSOCIATION et al
INS          1       19−00396
      Case INS/1:19-cv-00481 Document 1 Filed 02/06/19 Page 7 of 10

                                  HAWKINS v. NATIONAL COLLEGIATE ATHLETIC
                                  ASSOCIATION et al
                                  EISCHENS v. NATIONAL COLLEGIATE
INS          1       19−00397     ATHLETIC ASSOCIATION
                                  FREEMAN v. NATIONAL COLLEGIATE
INS          1       19−00398     ATHLETIC ASSOCIATION
                                  RITENOUR v. NATIONAL COLLEGIATE
INS          1       19−00399     ATHLETIC ASSOCIATION
                                  WARNER v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00400     ASSOCIATION
                                  SIMMONS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00401     ASSOCIATION et al
                                  HAYES v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00402     ASSOCIATION
                                  BLUNT v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00403     ASSOCIATION
                                  MACKEY v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00404     ASSOCIATION
                                  GHOLSON v. NATIONAL COLLEGIATE
INS          1       19−00405     ATHLETIC ASSOCIATION
                                  CALDWELL v. NATIONAL COLLEGIATE
INS          1       19−00406     ATHLETIC ASSOCIATION
                                  FLAMISH v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00407     ASSOCIATION
                                  BRANTLEY v. NATIONAL COLLEGIATE
INS          1       19−00408     ATHLETIC ASSOCIATION
                                  BOOKER v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00409     ASSOCIATION et al
                                  BRIGGS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00410     ASSOCIATION
                                  TABB v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00411     ASSOCIATION
                                  KUNKLE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00412     ASSOCIATION
                                  CHAMBLISS v. NATIONAL COLLEGIATE
INS          1       19−00413     ATHLETIC ASSOCIATION
                                  KIMBROUGH v. NATIONAL COLLEGIATE
INS          1       19−00414     ATHLETIC ASSOCIATION
                                  RIZZO v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00418     ASSOCIATION et al
                                  AYLES v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00420
                                  ASSOCIATION et al
                                  DELTS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00421     ASSOCIATION et al
                                  SUNDAY v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00422     ASSOCIATION et al
                                  DRAKE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00423     ASSOCIATION et al
                                  HURD v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00424     ASSOCIATION et al
                                  MCCORMICK v. NATIONAL COLLEGIATE
INS          1       19−00425     ATHLETIC ASSOCIATION et al
INS          1       19−00426
      Case INS/1:19-cv-00481 Document 1 Filed 02/06/19 Page 8 of 10

                                  NEWBERN v. NATIONAL COLLEGIATE
                                  ATHLETIC ASSOCIATION et al
                                  SCOTT v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00427     ASSOCIATION et al
                                  SHADWICK v. NATIONAL COLLEGIATE
INS          1       19−00428     ATHLETIC ASSOCIATION et al
                                  PHILLIPS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00429     ASSOCIATION
                                  BROWN v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00430     ASSOCIATION
                                  WILSON v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00431     ASSOCIATION
                                  DAVIS−MOAB v. NATIONAL COLLEGIATE
INS          1       19−00432     ATHLETIC ASSOCIATION
                                  BENDITT v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00433     ASSOCIATION et al
                                  KUNZELMAN v. NATIONAL COLLEGIATE
INS          1       19−00434     ATHLETIC ASSOCIATION et al
                                  WILSON v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00435     ASSOCIATION et al
                                  PIERCE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00437     ASSOCIATION et al
                                  MCCALL v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00438     ASSOCIATION et al
                                  CROWE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00439     ASSOCIATION et al
                                  KECK v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00440     ASSOCIATION
                                  LUCOT v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00442     ASSOCIATION
                                  AVERY v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00444     ASSOCIATION
                                  HOFFMAN v. NATIONAL COLLEGIATE
INS          1       19−00446     ATHLETIC ASSOCIATION
                                  PRESLEY v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00447     ASSOCIATION
                                  HAILEY v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00449     ASSOCIATION
                                  DRAKE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00450     ASSOCIATION
INS          1       19−00451     SLACK v. NATIONAL COLLEGIATE ATHLETIC
                                  ASSOCIATION
                                  BATTLE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00453     ASSOCIATION
                                  WILLIAMS v. NATIONAL COLLEGIATE
INS          1       19−00454     ATHLETIC ASSOCIATION
                                  KIMBLE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00455     ASSOCIATION
                                  RANDOLPH v. NATIONAL COLLEGIATE
INS          1       19−00456     ATHLETIC ASSOCIATION
                                  WAGNER v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00457     ASSOCIATION
INS          1       19−00458
      Case INS/1:19-cv-00481 Document 1 Filed 02/06/19 Page 9 of 10

                                  ROBERTS v. NATIONAL COLLEGIATE ATHLETIC
                                  ASSOCIATION
                                  MOOR v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00459     ASSOCIATION
                                  DOVALE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00460     ASSOCIATION
                                  DANCE v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00461     ASSOCIATION
                                  CLEWIS, JR. v. NATIONAL COLLEGIATE
INS          1       19−00462     ATHLETIC ASSOCIATION
                                  REEDY v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00463     ASSOCIATION
                                  FEDERICO v. NATIONAL COLLEGIATE
INS          1       19−00464     ATHLETIC ASSOCIATION
                                  WEBSTER v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00465     ASSOCIATION
                                  MEGNA v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00466     ASSOCIATION
                                  WOODS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00467     ASSOCIATION
                                  DAVIS v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00468     ASSOCIATION
                                  WILSON v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00471     ASSOCIATION
                                  CAYLOR v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00472     ASSOCIATION
                                  MONTGOMERY v. NATIONAL COLLEGIATE
INS          1       19−00473     ATHLETIC ASSOCIATION
                                  FOX v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00474     ASSOCIATION
                                  CHUINARD v. NATIONAL COLLEGIATE
INS          1       19−00475     ATHLETIC ASSOCIATION
                                  MERCHANT v. NATIONAL COLLEGIATE
INS          1       19−00476     ATHLETIC ASSOCIATION
                                  ABDULRAHMAN v. NATIONAL COLLEGIATE
INS          1       19−00477     ATHLETIC ASSOCIATION
                                  CAMPBELL v. NATIONAL COLLEGIATE
INS          1       19−00478     ATHLETIC ASSOCIATION
                                  MARTIN v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00479     ASSOCIATION et al
                                  MACLELLAN v. NATIONAL COLLEGIATE
INS          1       19−00480
                                  ATHLETIC ASSOCIATION et al
                                  ROBERT v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00481     ASSOCIATION et al
                                  JONES v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00483     ASSOCIATION et al
                                  JOHNSON v. NATIONAL COLLEGIATE ATHLETIC
INS          1       19−00485     ASSOCIATION
                                  FONTAINE v. NATIONAL COLLEGIATE
INS          1       19−00486     ATHLETIC ASSOCIATION
                                  MORAVEC v. NATIONAL COLLEGIATE
INS          1       19−00487     ATHLETIC ASSOCIATION
INS          1       19−00488
  Case INS/1:19-cv-00481 Document 1 Filed 02/06/19 Page 10 of 10

                               SEPANSKI v. NATIONAL COLLEGIATE
                               ATHLETIC ASSOCIATION et al
                               ADAMS v. NATIONAL COLLEGIATE ATHLETIC
INS      1       19−00489      ASSOCIATION et al
                               DUDA v. NATIONAL COLLEGIATE ATHLETIC
INS      1       19−00490      ASSOCIATION et al
                               PURDIE v. NATIONAL COLLEGIATE ATHLETIC
INS      1       19−00491      ASSOCIATION et al
                               SCHULTZ v. NATIONAL COLLEGIATE ATHLETIC
INS      1       19−00492      ASSOCIATION et al
                               ELLIOTT v. NATIONAL COLLEGIATE ATHLETIC
INS      1       19−00493      ASSOCIATION et al
                               MCMONIGLE v. NATIONAL COLLEGIATE
INS      1       19−00496      ATHLETIC ASSOCIATION
                               YOUNG v. NATIONAL COLLEGIATE ATHLETIC
INS      1       19−00497      ASSOCIATION
                               WATTS v. NATIONAL COLLEGIATE ATHLETIC
INS      1       19−00498      ASSOCIATION
                               UDOVICH v. NATIONAL COLLEGIATE ATHLETIC
INS      1       19−00499      ASSOCIATION
                               FAHY v. NATIONAL COLLEGIATE ATHLETIC
INS      1       19−00501      ASSOCIATION
                               SMITH v. NATIONAL COLLEGIATE ATHLETIC
INS      1       19−00502      ASSOCIATION
                               LAUBACK v. NATIONAL COLLEGIATE
INS      1       19−00503      ATHLETIC ASSOCIATION
